Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/21 and 10/15/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pace (U.S. Patent Application Publication 2018/0317820) and further in view of Wang (U.S. Patent Application Publication 2022/0095968; parent application provides support for the removably coupled transmitter and thus provides an effective filing date earlier than that of the present application).
Regarding claim 1, Pace teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], comprising: 5a base adapted to be mounted to a skin surface of the host [par. 11], and provided with a biosensor [par. 8], the biosensor having a sensing section [fig. 4, element 410; par. 8 and 84] and a signal output section [par. 10-11 and 133], the sensing section of the biosensor being adapted to be inserted underneath the skin surface of the host for 10measuring at least one physiological signal corresponding to the physiological parameter of the host [par. 7-8] and outputting the physiological signal via the signal output section [fig. 33A-33G, element 3310; par. 133]; and 15including a casing [fig. 2B, element 210] that defines an inner space therein for receiving a circuit board [fig. 22, 24A and 24B, element 2402; par. 125] and that has a connecting surface facing the base [fig. 22], the connecting surface being provided with a connecting port [fig. 41A-41C, element 4108], the connecting port 20having a socket [fig. 41A-41C, element 4104; par. 146] that is communicated with the inner space [par. 146] and that is for the signal output section of the biosensor to be removably inserted thereinto [145], so as to permit the biosensor to be coupled to the circuit board [par. 11 and 144] and to output the physiological signal to the circuit 25board for processing the physiological signal [par. 126], and an electrostatic-discharge protective unit [fig. 41A-41C, element 4106] that is at least disposed to the periphery of the socket of 30the connecting port for bearing and dispelling static electricity when electrostatic discharge occurs [par. 146].
Pace does not teach a transmitter removably coupled to the base.
However, Wang teaches a transmitter removably coupled to the base [par. 620],
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pace with a transmitter removably coupled to the base, as taught by Wang, since the modification would provide the predictable results of outputting signals measured by the sensor. 
Regarding claim 2, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8]; wherein the transmitter further includes a potential balance unit, the electrostatic-discharge protective unit being directly and electrically coupled to the potential balance unit [fig. 39A and 39B, element 3904; par. 145].
Regarding claim 3, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the transmitter further includes a potential balance unit [fig. 39A and 39B, element 3904], the electrostatic-discharge protective unit cooperating 15with the potential balance unit to have a discharge gap between, a length of the discharge gap being smaller than a distance between the socket and a to-be-protect component in the inner space, so that the electrostatic-discharge protective unit bears 20unbalanced electric charges when the electrostatic discharge occurs, and dispels the unbalanced charges to the potential balance unit via air-discharge through the discharge gap [par. 145]. 
Regarding claim 4, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the electrostatic-discharge protective unit includes an31 electrostatic-discharge protective component that covers an outer surface of the connecting port [fig. 39A and 39B, element 3904; par. 145].
Regarding claim 5, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the electrostatic-discharge protective component is configured as a conductive layer [fig. 39A and 39B, element 3904] that is applied on the outer surface of the connecting port [par. 145].
Regarding claim 6, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the electrostatic-discharge protective unit includes an electrostatic-discharge protective component, the electrostatic-discharge protective component being 15located in the inner space of the casing, and being electrically coupled to a potential balance unit so as to form an electrostatic discharge path that is distal from a to-be-protect components [fig. 39A and 39B, element 3904; par. 145].
Regarding claim 7, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the electrostatic-discharge protective component is configured as a conductive layer that is applied on an inner surface of the connecting port [fig. 41A-41C, element 4106; par. 146].
Regarding claim 8, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the32 electrostatic-discharge protective unit includes an electrostatic-discharge protective component that is disposed on the connecting port and that is at least adjacent to a periphery of the socket, and at least one 5first conductive medium that is in contact with the electrostatic-discharge protective component, the electrostatic-discharge protective component being electrically coupled to a potential balance unit via the first conductive medium [fig. 41A-41C, element 4106; par. 146].
Regarding claim 9, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the first conductive medium of the electrostatic-discharge protective unit of the transmitter is configured as a coil spring [fig. 42-44, element 4204], abuts 15against the potential balance unit at a radial end thereof, and abuts against the electrostatic-discharge protective unit at an axial end thereof [par. 147].
Regarding claim 10, Pace teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein the first conductive medium of the electrostatic-discharge protective unit of the transmitter is configured as a coil spring and abuts against the electrostatic-discharge protective unit and the potential balance unit at two radial ends or 25two axial ends thereof [fig. 42-44, element 4204; par. 147].
Regarding claim 11, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], that is known to use a connecting port in the form of an electrical connector [fig. 22, element 2204; par. 125], and is mounted onto the circuit board to extend through the connecting surface of the casing [par. 125, 131 and 141].
Regarding claim 12, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein: the inner space of the transmitter is provided with a battery that is coupled to the circuit board [fig. 48A-48D, element 4808], 10a processing unit that is disposed on the circuit board [fig. 48A-48D, element 4804], and a plurality of second conductive mediums that are mounted in the connecting port, each of the second conductive mediums being in contact with the circuit 15board at a side thereof [par. 146]; and when the signal output section of the biosensor is inserted into the connecting port of the transmitter via the socket, each of the second conductive mediums is in contact with the signal output section of the 20biosensor at another side thereof, so that the biosensor is electrically coupled to the circuit board via the second conductive mediums to allow the battery to supply power to the circuit board, and to allow the biosensor to perform measurement of the analyte and 25send the physiological signal to the processing unit on the circuit board to be processed [par. 146 and 150].
Regarding claim 13, Pace teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], comprising: 5a base adapted to be mounted to a skin surface of the host [par. 11], and provided with a biosensor [par. 8], the biosensor having a sensing section [par. 8] and a signal output section [par. 11 and 133], the sensing section of the biosensor being adapted to be inserted underneath the skin surface of the host for 10measuring at least one physiological signal corresponding to the physiological parameter of the host [par. 7-8] and outputting the physiological signal via the signal output section [fig. 33A-33G, element 3310; par. 133]; and 15including a casing [fig. 2B, element 210] that defines an inner space therein for receiving a circuit board [fig. 22, 24A and 24B, element 2402; par. 125], the casing having a side that faces the base and that is provided with a connecting port [fig. 41A-41C, element 4108], the connecting port 20having a socket [fig. 41A-41C, element 4104; par. 146] that is communicated with the inner space [par. 146] and that is for the signal output section of the biosensor to be removably inserted thereinto [fig. 33A-33G, elements 3312, 3314, 3304, 3306, and 3308; par. 133], so as to permit the biosensor to be coupled to the circuit board [par. 11 and 140] and to output the physiological signal to the circuit 25board for processing the physiological signal [par. 126]; wherein at least the connecting port of the casing 25is made of a conductive material to serve as an electrostatic-discharge protective unit that is for bearing and dispelling static electricity when35 electrostatic discharge occurs [fig. 41A-41C, element 4106; par. 146].
Pace does not teach a transmitter removably coupled to the base.
However, Wang teaches a transmitter removably coupled to the base [par. 620],
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Pace, a transmitter removably coupled to the base, as taught by Wang, since the modification would provide the predictable results of outputting signals measured by the sensor. 
Regarding claim 14, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein: the inner space of the transmitter is provided with a battery that is coupled to the circuit board [fig. 48A-48D, element 4808], 10a processing unit that is disposed on the circuit board [fig. 48A-48D, element 4804], and a plurality of second conductive mediums that are mounted in the connecting port, each of the second conductive mediums being in contact with the circuit 15board at a side thereof [par. 146]; and when the signal output section of the biosensor is inserted into the connecting port of the transmitter via the socket, each of the second conductive mediums is in contact with the signal output section of the 20biosensor at another side thereof, so that the biosensor is electrically coupled to the circuit board via the second conductive mediums to allow the battery to supply power to the circuit board, and to allow the biosensor to perform measurement of the analyte and 25send the physiological signal to the processing unit on the circuit board to be processed [par. 146 and 150].
Regarding claim 15, Pace further teaches a physiological signal monitoring device adapted for monitoring a physiological parameter of at least one analyte of a host [fig. 3; par. 7-8], wherein an insulation portion that is located between an inner surface of the36 connecting port of the transmitter and the second conductive mediums [par. 144].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791             

/THADDEUS B COX/Primary Examiner, Art Unit 3791